GLADIS, Judge
(dissenting):
I dissent because I disagree with the Court’s refusal to exercise our mandatory jurisdiction under Article 66 to review this case.
The issues presented are, first, whether examination under Article 69, Uniform Code of Military Justice (UCMJ), is precluded in a remanded case once jurisdiction has been previously exercised by a Court of Military Review under Article 66, UCMJ, even though the rehearing resulted in a sentence that no longer meets the jurisdictional requirements of Article 66(b), and, second, whether this Court may or must now act in this case under Article 66, UCMJ, notwithstanding the prior examination over 10 years ago of the record of trial in the Office of the Judge Advocate General under Article 69. I conclude that examination under Article 69 is precluded in these circumstances and that this Court must exercise its continuing jurisdiction under Article 66.
The facts are set forth in Judge Coughlin’s opinion.
The version of Article 69 in effect when the convening authority forwarded the record of trial for examination under that Article in 1976 provided that every record of trial by general court-martial, in which there had been a finding of guilty and a sentence, the appellate review of which was not otherwise provided for by Article *88366, would be examined in the Office of the Judge Advocate General. The current version of Article 69, enacted by the Military Justice Act of 1983, provides that the record of trial in each general court-martial that is not otherwise reviewed under Article 66 shall be examined in the Office of the Judge Advocate General if there is a finding of guilty and the accused does not waive his right to appellate review under Article 61, 10 U.S.C. § 861.
The version of Article 66(b) in effect when the convening authority forwarded the record to the Judge Advocate General for examination under Article 69 in 1976 provided that the Judge Advocate General would refer to a Court of Military Review the record in each case of trial by court-martial in which the sentence, as approved, affected a general or flag officer or extended to death, dismissal of a commissioned officer, cadet, or midshipman, dishonorable or bad-conduct discharge, or confinement for one year or more. The current version of Article 66(b), enacted by the Military Justice Act of 1983, provides that the Judge Advocate General shall refer to a Court of Military Review the record in each case of trial by court-martial in which the sentence, as approved, extends to death, dismissal of a commissioned officer, cadet, or midshipman, dishonorable or bad-conduct discharge, or confinement for one year or more, and, except in the case of a sentence extending to death, the right to appellate review has not been waived or an appeal has not been withdrawn under Article 61.
Unless the sentence approved by the convening authority extends to death, a punitive discharge, or confinement of one year or more, jurisdiction does not vest in the Court of Military Review. Article 66(b), UCMJ; United States v. Montesinos, 24 M.J. 682 (A.C.M.R.1987). Courts of Military Review have jurisdiction to review cases which have been returned to the trial court or the convening authority for additional proceedings — regardless of the sentences adjudged or approved below after their return. United States v. Wilson, 20 M.J. 335, 336 (C.M.A.1985) (citing United States v. Bullington, 13 M.J. 184 (C.M.A. 1982)). Once appellate jurisdiction has properly vested, it continues until completion of appellate review. United States v. Montesinos, supra. Just as we cannot divest the Court of Military Appeals of its jurisdiction, so the court below or the convening authority cannot divest us of ours. See United States v. Browers, 20 M.J. 356, 358 (C.M.A.1985).
The plain meaning of Article 69 is that only those cases which are not reviewable by a Court of Military Review under Article 66 may be properly examined in the Office of the Judge Advocate General under Article 69. The Judge Advocate General does not have discretion to refuse to forward for review under Article 66 a case reviewable under Article 66. Therefore, examination of the case before us by the Judge Advocate General under Article 69 was not proper.
A Court of Military Review’s appellate jurisdiction under Article 66 is mandatory. United States v. Roettger, 17 M.J. 453, 457 (C.M.A.1984). In the absence of a proper waiver by the accused of his right to appellate review or withdrawal of his appeal under Article 61, the Court must exercise such jurisdiction. The accused in this case cannot waive appellate review or withdraw his appeal because he was tried before the effective date of the Military Justice Act of 1983 which permits waiver or withdrawal. P.L. 98-209, 12(a)(4). Therefore, the Court must review the case. Whether the accused or the Judge Advocate General desires it to do so is irrelevant. See United States v. Cain, 5 M.J. 698 (N.C.M.R.1978). Indeed, whether the Court itself desires to review the case is irrelevant. The refusal of the Court to exercise its appellate jurisdiction under Article 66 in this case means that the accused’s conviction is not final under Article 76, UCMJ, 10 U.S.C. § 876, because appellate review has not been completed. The suggestion of the Court that cases remanded in the future need not be returned for completion of appellate review unless the Court has so directed on remand means that these cases will not be final. I dissent from the Court’s refusal to exercise *884its mandatory appellate jurisdiction in this case.
Judge ALBERTSON joins in Judge Gladis’ dissent.